Citation Nr: 0918541	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  07-02 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to status as a surviving spouse for the purpose 
of receiving VA benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk




INTRODUCTION

The Veteran in this case had active duty military service 
from January 1968 to July 1971.  The Veteran died in November 
2005.  The Appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.


FINDINGS OF FACT

1. The Veteran and the Appellant were married in September 
1999 and were not divorced at the time of the Veteran's 
death.

2. The Veteran and the Appellant lived together continuously 
from the time of their marriage to the time of the Veteran's 
death.


CONCLUSION OF LAW

The Appellant is the Veteran's surviving spouse.  38 C.F.R. 
§ 3.50 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In this case, discussion of VA's duties to notify and assist 
the claimant is unnecessary because the Board is granting her 
claim as it relates to the issue currently on appeal.   

II. Analysis

The Appellant in this case filed a claim for dependency and 
indemnity compensation (DIC), death pension, and accrued 
benefits in November 2005, asserting that she is the 
Veteran's surviving spouse.
  
Under 38 C.F.R. § 3.50 (2008), a "surviving spouse" is a 
person of the opposite sex who was the spouse of the veteran 
at the time of the veteran's death and, (1) lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse; and (2) except as provided 
in Sec. 3.55, has not remarried or has not since the death of 
the veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a) (2008).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b) (2008).

Upon review of the evidence, the Board finds that the 
Appellant is the Veteran's surviving spouse.  Specifically, 
the Board finds that although the Veteran and the Appellant 
were legally separated for a majority of their marriage, they 
continued to live together until the Veteran's death.  

The evidence of record shows that the Veteran and the 
Appellant were married in September 1999.  Shortly 
thereafter, in March 2000, the Veteran and the Appellant were 
legally separated.  The separation agreement states that the 
reason for the separation was irreconcilable differences.

While legal separation generally implies that the couple will 
no longer live together, the particular facts of this case 
demonstrate otherwise.  In her August 2006 notice of 
disagreement, the Appellant states that she and the Veteran 
pursued the legal separation to ensure that she continued to 
receive Social Security benefits.  She also stated that 
although she and the Veteran were legally separated, they 
continued to share a residence.  The Appellant has submitted 
statements from others, including her sister, the Veteran's 
brother, and a minister verifying her claim that she and the 
Veteran lived together continuously throughout their 
marriage.  

The only evidence suggesting that the Veteran and the 
Appellant were not cohabiting continuously throughout their 
marriage is the evidence showing they were legally separated.  
However, this evidence does not, on its face, demonstrate 
that the Veteran and the Appellant lived apart.  It merely 
demonstrates the altered status of their marriage for legal 
purposes which are not implicated by the VA regulations 
governing the current issue on appeal.  Thus, although the 
Veteran and the Appellant were legally separated at the time 
of the Veteran's death, the Appellant may nevertheless 
qualify as the Veteran's surviving spouse.

In conclusion, since the Veteran and the Appellant were 
married at the time of the Veteran's death, and since they 
lived together continuously from the time of their marriage 
to the date of the Veteran's death, the Appellant qualifies 
as the Veteran's surviving spouse.  Therefore, eligibility 
for VA benefits as the Veteran's surviving spouse is granted.


ORDER

Eligibility for VA benefits as the Veteran's surviving spouse 
is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


